internal_revenue_service index number number release date cc dom fi p plr-109979-99 date re trust fund fund fund fund fund fund fund fund year a year b year c state dear this is in reply to a letter dated date seeking consent to revoke for year a and subsequent calendar years an election previously made by fund sec_1 and funds under sec_4982 of the internal revenue plr-109979-99 code additionally funds request that the calculation of their required_distribution of capital_gain_net_income under sec_4982 and foreign_currency gains and losses under sec_4982 for the calendar_year ending december year a be determined on the basis of capital and foreign_currency gains and losses realized and recognized during the ten-month period from january year a through october year a facts each fund is a series of trust a business_trust organized under the law of state trust is an open-end management investment_company under the investment_company act of u s c 80a-1 et seq each fund is treated as a separate corporation under sec_851 of the code and has elected to be treated as a regulated_investment_company ric under subchapter_m of the code each fund uses the accrual_method of accounting for tax and financial_accounting purposes and uses a calendar_year for tax purposes in calendar_year b funds elected under sec_4982 of the code to use their taxable years the calendar_year in lieu of the one-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and sec_4982 each fund’s taxable_year has also been used in determining the treatment of foreign_currency gains and losses under sec_4982 each fund assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income and sec_988 gain_or_loss under the excise_tax and subchapter_m provisions of the code the funds’ experience has been that the election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly each fund seeks consent to revoke its election to use its taxable_year the calendar_year for purposes of sec_4982 sec_4982 and sec_4982 each fund represents that the desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election plr-109979-99 it is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke the election and it will not make a subsequent election under sec_4982 of the code for five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ordinary_income of the investment_company for the following calendar_year in the case of any company making an election under sec_4982 however the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october based on the information submitted and the representations made we conclude that each fund’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden plr-109979-99 caused by the election no fund seeks to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by each fund under sec_4982 effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a for purposes of sec_4982 and sec_4982 the capital_gain_net_income and any foreign_currency gains and losses of each fund will be determined on the basis of the capital and foreign_currency gains and losses taken into account during the 10-month period from january year a through october year a as a condition to the secretary’s consent to the revocation pursuant to sec_4982 each fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year a through year c except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding funds this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each fund for the first year to which this ruling applies in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to you and copies are being sent to the taxpayer and the second-named representative on the power_of_attorney sincerely yours assistant chief_counsel financial institutions products by william e coppersmith chief branch enclosure copy for sec_6110 purposes
